Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 1 of 85




            EXHIBIT D
          Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 2 of 85




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 UNITED STATES,                          :
                                         :
                Plaintiff,               :
                                         :
     v.                                  :       CIVIL ACTION FILE
                                         :       NO. 1:18-CV-05774-AT
 NANCY ZAK, et al.,                      :
                                         :
                Defendants.              :

            UNITED STATES RESPONSES TO ECOVEST PARTIES’
                FIRST SET OF REQUESTS FOR ADMISSION
                TO PLAINTIFF UNITED STATES (Nos. 1-120)

                                    DEFINITIONS

      13. “Exam,” “Examining,” or “Examined” refers to the Internal Revenue

Service function of reviewing and adjusting returns of taxpayers and pass-through

entities, as authorized under 28 U.S.C. § 7602 and as further described in 26 C.F.R.

§ 601.105(b).

      OBJECTIONS: The United States objects to this definition as 28 U.S.C.

§ 7602 does not exist and does not govern the Internal Revenue Service exam

procedures. For purposes of these requests, the United States construes this definition

as referring to 26 U.S.C. § 7602.

      24. “IRC Section 6700 Investigation” means an IRS promoter/preparer

investigation related to 26 U.S.C. § 6700, as described in Internal Revenue Manual

Part 5, Chapter 20, Section.
                                             1
Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 3 of 85
       Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 4 of 85




2012            Red Oak Equestrian, LLC                     XX-XXXXXXX
2012            Meadow Creek Holdings, LLC                  XX-XXXXXXX
2012            Meadow Creek Investments, LLC               XX-XXXXXXX
2012            Land of the Lakes Holdings, LLC             XX-XXXXXXX
2012            Land of the Lakes, LLC                      XX-XXXXXXX
2013            Birch Equestrian Holdings, LLC              XX-XXXXXXX
2013            Birch Equestrian, LLC                       XX-XXXXXXX
2013            Brunswick Highlands Holdings, LLC           XX-XXXXXXX
2013            Brunswick Highlands, LLC                    XX-XXXXXXX
2013            Leland Forest Holdings, LLC                 XX-XXXXXXX
2013            Leland Forest, LLC                          XX-XXXXXXX
2013            Wilderness Lake Holdings, LLC               XX-XXXXXXX
2013            Wilderness Lake Properties, LLC             XX-XXXXXXX
2013            Greenway Holdings Acquisitions, LLC         XX-XXXXXXX
2013            Greenway Landing, LLC                       XX-XXXXXXX
2014            Rocky Creek Plantation Acquisitions, LLC    XX-XXXXXXX
2014            Rocky Creek Plantation, LLC                 XX-XXXXXXX
2014            Hickory Preserve Holdings, LLC              XX-XXXXXXX
2014            Hickory Preserve, LLC                       XX-XXXXXXX
2014            New River Preserve Holdings, LLC            XX-XXXXXXX
2014            New River Preserve, LLC                     XX-XXXXXXX
2014            Garden Lakes Estates Holdings, LLC          XX-XXXXXXX
2014            Garden Lakes Estates, LLC                   XX-XXXXXXX
2014            Carolina Bays Resort Holdings, LLC          XX-XXXXXXX
2014            Carolina Bays Resort, LLC                   XX-XXXXXXX
2014            Long Bay Marina Holdings, LLC               XX-XXXXXXX
2014            Long Bay Marina, LLC                        XX-XXXXXXX
2015            Azalea Bay Resort Holdings, LLC             XX-XXXXXXX
2015            Azalea Bay Resort, LLC                      XX-XXXXXXX
2015            Magnolia Bay Resort Holdings, LLC           XX-XXXXXXX
2015            Magnolia Bay Resort, LLC                    XX-XXXXXXX
2015            Cypress Cove Marina Holdings, LLC           XX-XXXXXXX
2015            Cypress Cove Marina, LLC                    XX-XXXXXXX
2015            Sanibel Resort Holdings, LLC                XX-XXXXXXX
2015            Sanibel Resort, LLC                         XX-XXXXXXX
2015            Belle Harbour Resort Holdings, LLC          XX-XXXXXXX
2015            Belle Harbour Resort, LLC                   XX-XXXXXXX
2015            Beech Springs Resort Holdings, LLC          XX-XXXXXXX
2015            Beech Springs Resort, LLC                   XX-XXXXXXX

                                     3
       Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 5 of 85




2015            Diamond Grande Resort Holdings, LLC         XX-XXXXXXX
2015            Diamond Grande Resort, LLC                  XX-XXXXXXX
2015            Seavista Resort Holdings, LLC               XX-XXXXXXX
2015            Seavista Resort, LLC                        XX-XXXXXXX
2015            River Trace Resort Holdings, LLC            XX-XXXXXXX
2015            River Trace Resort, LLC                     XX-XXXXXXX
2015            South Bay Cove Holdings, LLC                XX-XXXXXXX
2015            South Bay Cove, LLC                         XX-XXXXXXX
2016            Coastavista Palms Holdings, LLC             XX-XXXXXXX
2016            Coastavista Palms, LLC                      XX-XXXXXXX
2016            Bellavista Grove Holdings, LLC              XX-XXXXXXX
2016            Bellavista Grove, LLC                       XX-XXXXXXX
2016            Myrtle West Resort Holdings, LLC            XX-XXXXXXX
2016            Myrtle West Resort, LLC                     XX-XXXXXXX
2016            Ocean Grove Resort Holdings, LLC            XX-XXXXXXX
2016            Ocean Grove Resort, LLC                     XX-XXXXXXX
2016            White Sands Village Holdings, LLC           XX-XXXXXXX
2016            White Sands Village, LLC                    XX-XXXXXXX
2016            Lakeshore Resort Holdings, LLC              XX-XXXXXXX
2016            Lakeshore Resort, LLC                       XX-XXXXXXX
2016            North Bay Cove, LLC                         XX-XXXXXXX
2016            North Bay Cove Holdings, LLC                XX-XXXXXXX
2016            Camellia Station Holdings, LLC              XX-XXXXXXX
2016            Camellia Station, LLC                       XX-XXXXXXX
2016            Arcadian Quay, LLC                          XX-XXXXXXX
2016            Arcadian Quay Holdings, LLC                 XX-XXXXXXX
2016            Cayo Marsopa Holdings, LLC                  XX-XXXXXXX
2016            Cayo Marsopa, LLC                           XX-XXXXXXX
2016            Cristobal Key , LLC                         XX-XXXXXXX
2016            Cristobal Key Holdings, LLC                 XX-XXXXXXX
2016            Queen’s Cove Holdings, LLC                  XX-XXXXXXX
2016            Queen’s Cove, LLC                           XX-XXXXXXX
2016            Riverside Preserve Holdings, LLC            XX-XXXXXXX
2016            Riverside Preserve, LLC                     XX-XXXXXXX
2016            Waterway Grove Holdings, LLC                XX-XXXXXXX
2016            Waterway Grove, LLC                         XX-XXXXXXX
2016            Cape Fear Pointe Holdings, LLC              XX-XXXXXXX
2016            Cape Fear Pointe, LLC                       XX-XXXXXXX
2017            Monterrey Cove Holdings, LLC                XX-XXXXXXX

                                     4
       Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 6 of 85




2017            Monterrey Cove, LLC                         XX-XXXXXXX
2017            Myrtle Cove Resort Holdings, LLC            XX-XXXXXXX
2017            Myrtle Cove Resort, LLC                     XX-XXXXXXX
2017            Del Mar Vista Dunes Holdings, LLC           XX-XXXXXXX
2017            Del Mar Vista Dunes, LLC                    XX-XXXXXXX
2017            Port Quay Resort Holdings, LLC              XX-XXXXXXX
2017            Port Quay Resort, LLC                       XX-XXXXXXX
2017            Cayo Dorado Holdings, LLC                   XX-XXXXXXX
2017            Cayo Dorado, LLC                            XX-XXXXXXX
2017            Birkdale Landing Holdings, LLC              XX-XXXXXXX
2017            Birkdale Landing Subsidiary, LLC            XX-XXXXXXX
2017            Birkdale Landing, LLC                       XX-XXXXXXX
2017            Turkey Creek Resort Holdings, LLC           XX-XXXXXXX
2017            Turkey Creek Resort, LLC                    XX-XXXXXXX
2017            Azul Bay Resort Holdings, LLC               XX-XXXXXXX
2017            Azul Bay Resort, LLC                        XX-XXXXXXX
2017            Tupelo Grove Holdings, LLC                  XX-XXXXXXX
2017            Tupelo Grove, LLC                           XX-XXXXXXX
2017            Santo Bay Resort Holdings, LLC              XX-XXXXXXX
2017            Santo Bay Resort, LLC                       XX-XXXXXXX
2018            Punta Vista Grande Holdings, LLC            XX-XXXXXXX
2018            Punta Vista Grande, LLC                     XX-XXXXXXX
2018            Tortuga Trace Holdings, LLC                 XX-XXXXXXX
2018            Tortuga Trace, LLC                          XX-XXXXXXX
2018            Cottonwood Cove Holdings, LLC               XX-XXXXXXX
2018            Cottonwood Cove, LLC                        XX-XXXXXXX
2018            Montego Pointe Holdings, LLC                XX-XXXXXXX
2018            Montego Pointe, LLC                         XX-XXXXXXX
2018            Neuse Harbor Holdings, LLC                  XX-XXXXXXX
2018            Neuse Harbor, LLC                           XX-XXXXXXX
2018            Hammersmith Landing Holdings, LLC           XX-XXXXXXX
2018            Hammersmith Landing, LLC                    XX-XXXXXXX
2018            Copano Cove Holdings, LLC                   XX-XXXXXXX
2018            Rockport Property Entity, LLC               XX-XXXXXXX
2018            Miramar Pointe Holdings, LLC                XX-XXXXXXX
2018            Miramar Pointe, LLC                         XX-XXXXXXX
2018            Harbor Gate at Seadrift Holdings, LLC       XX-XXXXXXX
2018            Harbor Gate at Seadrift, LLC                XX-XXXXXXX
2018            Espiritu Shores Holdings, LLC               XX-XXXXXXX

                                      5
          Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 7 of 85




  2018              Espiritu Shores, LLC                                XX-XXXXXXX
  2018              Indigo Sound Holdings, LLC                          XX-XXXXXXX
  2018              Indigo Sound, LLC                                   XX-XXXXXXX
  2018              Lady Lake Holdings, LLC                             XX-XXXXXXX
  2018              Sawmill Property, LLC                               XX-XXXXXXX

      OBJECTIONS: The United States objects to Defendants’ definition of

“Relevant Project” or “Relevant Projects” as vague because it fails to identify with

sufficient particularity what “real estate project[s], development project[s],

conservation easement[s], real estate transaction[s], or any partnership[s] or corporate

entit[ies]” the definition encompasses other than those listed in the definition because

the definition states that it is “not limited’ to those listed entities. Moreover, the

United States objects to the definition of “Relevant Project” or “Relevant Projects” as

vague and overbroad in that it includes no time limitations as stated in footnote 1. For

purposes of its responses, the United States is limiting the definition of “Relevant

Project” or “Relevant Projects” to the projects listed in the definition for the “Taxable

Year” listed in the definition.

      37. “You” and “Your” refer to the United States Government and theconstituent

entities thereof, including the U.S. Department of Justice, the U.S Department of the

Treasury, the Internal Revenue Service, and any aliases, persons, authorized agents,

attorneys, servants, employees, representatives, and any other person acting on Your

behalf.

      OBJECTIONS: The United States objects to the definition of “You” or

“Your” as overbroad, unduly burdensome, and disproportionate to the needs of this
                                       6
         Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 8 of 85




case in that it effectively encompasses every component and individual that acts or

acted on behalf of the United States Government. The United States also objects to the

definition of “You” or “Your” to the extent that it includes components of the United

States Government with responsibility for enforcement of the federal criminal laws.

Any attempt by Defendants to use this action and the Federal Rules of Civil Procedure

to circumvent the rules governing criminal discovery is impermissible, potentially

interferes with any pending criminal investigation(s) that may exist, may violate Fed.

R. Crim. P. 6(e), and may seek information protected from disclosure by the Law

Enforcement Privilege and/or Confidential Informant Privilege. Finally, the United

States objects to Defendants’ definition of “You” or “Your” to the extent it includes

information barred from disclosure by 26 U.S.C. § 6103.

      For purposes of its responses to these requests for admission, the United States

has limited the definition of “You” or “Your” to: (1) the Civil Trial Section of the Tax

Division of the Department of Justice that initiated this lawsuit; (2) civil components

of the IRS that conducted the investigation that resulted in this litigation; and (3) civil

components of the IRS that conducted audits of Defendants’ customers who entered

into the conservation easement arrangements described in the Complaint.

                                    INSTRUCTIONS

      7. In answering these requests for admission, you must furnish all information

available to you at the time of answering, including, without limitation, information in

the possession of any and all agents, representatives and counsel for the SEC.
                                           7
         Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 9 of 85




       OBJECTIONS: The United States objects to the Instruction No. 7 to the extent

it demands that the United States furnish information “in the possession of any and all

agents, representatives and counsel for the SEC” as seeking information not relevant

to any claim or defense, overbroad, unduly burdensome, and disproportionate to the

needs of this case because the SEC is: (1) not a party to this case; and (2) did not

conduct the investigation that resulted in the referral to the United States Department

of Justice that resulted in this litigation.

                             REQUESTS FOR ADMISSION

       Request for Admission No. 1: Admit that for tax years 2012 and 2013, You

did not audit any of the Relevant Projects other than Cane Creek Partners, LLC and

Cane Creek Holdings, LLC before filing This Case.

       OBJECTIONS: The United States incorporates its objections to Defendants’

definitions of You or Your and Relevant Projects. The United States objects to this

request as vague and ambiguous; the request is unclear as to whether the tax years

identified refer to when the audit was conducted, the tax years (regardless of whether

the Relevant Project had a conservation easement in that tax year), or something else.

The United States also objects to this Request as seeking information that is not

relevant to the claims and defenses in this case; the lack, if any, of an audit, is not

determinative of whether Defendants engaged in conduct subject to 26 U.S.C. § 6700

as alleged by the United States.


                                               8
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 10 of 85




      Request for Admission No. 2: Admit that You resolved the audit of Cane

Creek Partners, LLC by allowing approximately 79 percent of the conservation

easement deductions claimed by that partnership.

      OBJECTIONS: The United States incorporates its objections to Defendants’

definition of You or Your. The United States further objects to this request as vague

as to the terms “allowing” and “approximately.” The United States objects to this

Request as seeking information that is not relevant to claims and defenses in this case;

a resolution of an audit is not determinative of whether Defendants engaged in

conduct subject to 26 U.S.C. § 6700 as alleged by the United States.



      Request for Admission No. 3: Admit that other than Cane Creek Partners,

LLC and Cane Creek Holdings, LLC, You have never assessed a tax deficiency

against any of the Relevant Projects.

      OBJECTIONS: The United States incorporates its objections to Defendants’

definitions of You or Your and Relevant Projects. The United States also objects to

this request as vague and ambiguous; the use of “assessed a tax deficiency against any

of the Relevant Projects” is unclear given that the entities identified as Relevant

Projects are flow-through entities. The United States objects to this Request as

seeking information that is not relevant to the claims and defenses in this case.



      Request for Admission No. 4: Admit that You have never assessed any
                                      9
Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 11 of 85
         Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 12 of 85




  2016              Ocean Grove Resort Holdings, LLC                   XX-XXXXXXX
  2016              Ocean Grove Resort, LLC                            XX-XXXXXXX
  2017              Santo Bay Resort Holdings, LLC                     XX-XXXXXXX
  2017              Santo Bay Resort, LLC                              XX-XXXXXXX
  2017              Monterrey Cove Holdings, LLC                       XX-XXXXXXX
  2017              Monterrey Cove, LLC                                XX-XXXXXXX


      OBJECTIONS: The United States incorporates its objections to Defendants’

definition of You or Your. The United States also objects to this Request as vague as

to Defendants’ intended meaning of “asserted” (e.g., whether that means: (1) a formal

assessment by the IRS, (2) whether any employees of the IRS contend or assert that a

penalty applies or should apply to the entities listed in this Request, irrespective of

whether the IRS has assessed any such penalty; or (3) some other meaning) and “in

the context of an audit” (i.e., whether that means: (1) as a result of an IRS

determination from a completed audit; (2) in deliberations among employees of the

IRS before, during, or after an audit; or (3) some other meaning).

      To the extent that this Request seeks an admission beyond final determinations

by the IRS during any audit (e.g., seeks the internal deliberations and opinions of

employees of the IRS rather than final determinations), the United States objects to

this Request as not relevant, disproportionate to the needs of this case and unduly

burdensome (i.e., in that it would require the United States to seek the opinions of its

employees irrespective of whether those opinions resulted in any actions by the

Government), and potentially protected from disclosure as attorney work product, as

attorney-client communications, and/or the deliberative process privilege.
                                          11
         Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 13 of 85




        Request for Admission No. 6: Admit that each of the Relevant Projects

provides for the protection of a relatively natural habitat of fish, wildlife, or plants, or

similar ecosystem.

        OBJECTIONS: The United States incorporates its objections to Defendants’

definition of Relevant Projects. The United States also objects to this Request as

vague and overbroad because it does not include any timeframe or time limitations,

and whether any Relevant Project provides for the protection of a relatively natural

habitat of fish, wildlife, or plants, or similar ecosystem is not necessarily constant

over time. Finally, the United States objects to this Request as overbroad, unduly

burdensome, and disproportionate to the needs of this case because: (1) it appears to

call for the United States to investigate whether it made a determination whether any

Relevant Project provides for the protection of a relatively natural habitat of fish,

wildlife, or plants, or similar ecosystem at any point in the past; and/or (2) now

conduct what would be an in-depth factual analysis and legal opinion for purposes of

this litigation for at least 73 separate projects without any limitations for changes in

time.



        Request for Admission No. 7: Admit that each of the Relevant Projects

provides for the protection of a significant relatively natural habitat of fish, wildlife,

or plants, or similar ecosystem.
                                             12
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 14 of 85




      OBJECTIONS: The United States incorporates its objections to Defendants’

definition of Relevant Projects. The United States also objects to this Request as

vague and overbroad because it does not include any timeframe or time limitations,

and whether any Relevant Project provides for the protection of a significant

relatively natural habitat of fish, wildlife, or plants, or similar ecosystem is not

necessarily constant over time. Finally, the United States objects to this Request as

overbroad, unduly burdensome, and disproportionate to the needs of this case

because: (1) it appears to call for the United States to investigate whether it made a

determination whether any Relevant Project provides for the protection of a

significant relatively natural habitat of fish, wildlife, or plants, or similar ecosystem at

any point in the past; and/or (2) now conduct what would be an in-depth factual

analysis and legal opinion for purposes of this litigation for over 73 separate projects

without any limitations for changes in time.



      Request for Admission No. 8: Admit that each of the Relevant Projects

provides for the preservation of open space (including farmland and forest land).

      OBJECTIONS: The United States incorporates its objections to Defendants’

definition of Relevant Projects. The United States also objects to this Request as

vague and overbroad because it does not include any timeframe or time limitations,

and whether any Relevant Project provides for the preservation of open space

(including farmland and forest land) is not necessarily constant over time. Finally, the
                                           13
          Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 15 of 85




United States objects to this Request as overbroad, unduly burdensome, and

disproportionate to the needs of this case because: (1) it appears to call for the United

States to investigate whether it made a determination whether any Relevant Project

provides for the preservation of open space (including farmland and forest land);

and/or (2) now conduct what would be an in-depth factual analysis and legal opinion

for purposes of this litigation for over 73 separate projects without any limitations for

changes in time.



      Request for Admission No. 9: Admit that the preservation of land with respect

to each of the Relevant Projects is for the scenic enjoyment of the generalpublic or

pursuant to a Clearly Delineated Federal, State, or Local GovernmentalConservation

Policy.

      OBJECTIONS: The United States incorporates its objections to Defendants’

definition of Relevant Projects. The United States also objects to this Request as

vague and overbroad because it does not include any timeframe or time limitations,

and whether any Relevant Project provides for the scenic enjoyment of the general

public or pursuant to a Clearly Delineated Federal, States, or Local Governmental

Conservation Policy. Finally, the United States objects to this Request as overbroad,

unduly burdensome, and disproportionate to the needs of this case because: (1) it

appears to call for the United States to investigate whether it made a determination

whether any Relevant Project provides for the scenic enjoyment of the general public
                                         14
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 16 of 85




or pursuant to a Clearly Delineated Federal, States, or Local Governmental

Conservation Policy at any point in the past; and/or (2) now conduct what would be

an in-depth factual analysis and legal opinion for purposes of this litigation for over

73 separate projects without any limitations for changes in time.



      Request for Admission No. 10: Admit that the preservation of land with respect

to each of the Relevant Projects will yield a significant public benefit.

      OBJECTIONS: The United States incorporates its objections to Defendants’

definition of Relevant Projects. The United States also objects to this Request as

vague as to Defendants’ intended meaning of “significant public benefit.” Finally, the

United States objects to this Request as calling for speculation by requesting an

admission or denial about a “significant public benefit” at some point in the future.



      Request for Admission No. 11: Admit that the deeds establishing

conservation easements with respect to each of the Relevant Projects protect in

perpetuity any applicable “conservation purposes,” as that term is defined by 26

U.S.C. § section 170(h)(4).

      OBJECTIONS: The United States incorporates it objections to Defendants’

definition of Relevant Projects. The United States also objects to this Request as

improperly seeks an admission or denial of a pure legal conclusion.


                                            15
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 17 of 85




      Request for Admission No. 12: Admit that as of the date of these requests,

You have issued final Forms 5701 and 886-A in connection with the audits of

Arcadian Quay, LLC; Azalea Bay Resort, LLC; Bellavista Grove, LLC; Camellia

Station, LLC; Cane Creek Partners, LLC; Coastavista Palms, LLC; Diamond Grande

Resort, LLC; Garden Lakes Estates, LLC; Hickory Preserve, LLC; Lakeshore Resort,

LLC; Long Bay Marina, LLC; Magnolia Bay, LLC; Myrtle West Resort, LLC; North

Bay Cove, LLC; Rocky Creek Plantation, LLC; Sanibel Resort, LLC; Seavista Resort,

LLC; South Bay Cove, LLC; and Waterway Grove, LLC.

      OBJECTIONS: The United States incorporates its objections to Defendants’

definitions of You or Your and Relevant Projects. The United States objects to this

Request as seeking information that is not relevant to the claims and defenses in this

case; the IRS’s issuance of a specific form has minimal, if any, bearing on what the

Court must decide – whether Defendants engaged in conduct that should be enjoined

under the Internal Revenue Code.



      Request for Admission No. 13: Admit that as of the date of these Requests,

You have not issued final Forms 5701 and 886-A in connection with any of the

Relevant Projects, except for Arcadian Quay, LLC; Azalea Bay Resort, LLC;

Bellavista Grove, LLC; Camellia Station, LLC; Cane Creek Partners, LLC;

Coastavista Palms, LLC; Diamond Grande Resort, LLC; Garden Lakes Estates,LLC;

Hickory Preserve, LLC; Lakeshore Resort, LLC; Long Bay Marina, LLC;Magnolia
                                        16
            Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 18 of 85




Bay, LLC; Myrtle West Resort, LLC; North Bay Cove, LLC; Rocky Creek Plantation,

LLC; Sanibel Resort, LLC; Seavista Resort, LLC; South Bay Cove, LLC; and

Waterway Grove, LLC.

          OBJECTIONS: The United States incorporates its objections to Defendants’

definitions of You or Your and Relevant Projects. The United States objects to this

Request as seeking information that is not relevant to the claims and defenses in this

case; the IRS’s issuance – or lack of issuance --- of a specific form has minimal, if

any, bearing on what the Court must decide – whether Defendants engaged in conduct

that should be enjoined under the Internal Revenue Code.



          Request for Admission No. 14: Admit that each investor in each of the

Relevant Projects made his or her investment as part of a trade or business or as an

activity engaged in for the production of income.

          RESPONSE: Denied.



          Request for Admission No. 15: Admit that in Your audit of Rocky Creek

Plantation, LLC, You conceded that “the land has been found to have a suitable

habitat for the Heelsplitter.”3

          OBJECTIONS: The United States incorporates its objections to Defendants’



3
    See Rocky Creek Plantation, LLC, Form 886-A, dated October 21, 2019, at 10.
                                                      17
            Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 19 of 85




definitions of You or Your. The United States also objects to this request as vague as

to the term “conceded”. The United States objects to this Request as seeking

information that is not relevant to the claims and defenses in this case.



          Request for Admission No. 16: Admit that in Your audit of Rocky Creek

Plantation, LLC, You conceded that Mr. Clark’s appraisal for the relevant project was

a “qualified appraisal.” 4

          OBJECTIONS: The United States incorporates its objections to Defendants’

definitions of You or Your. The United States also objects to this request as vague as

to the term “conceded”. The United States objects to this Request as seeking

information that is not relevant to the claims and defenses in this case.



          Request for Admission No. 17: Admit that in Your audit of Rocky Creek

Plantation, LLC, You conceded that the conservation easement transaction was timely

disclosed on Form 8886.

          OBJECTIONS: The United States incorporates its objections to Defendants’

definitions of You or Your. The United States also objects to this request as vague as

to the term “conceded” and the lack of identity as to who “disclosed” the transaction

on Form 8886. The United States objects to this Request as seeking information that is



4
    See Rock Creek Plantation, LLC, Form 886-A dated October 21, 2019, at 32.
                                                     18
            Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 20 of 85




not relevant to the claims and defenses in this case.



          Request for Admission No. 18: Admit that in Your audit of Hickory Preserve,

LLC, You conceded that part of the property at issue is a suitable habitat for the

Carolina Heelsplitter. 5

          OBJECTIONS: The United States incorporates its objections to Defendants’

definitions of You or Your. The United States also objects to this request as vague as

to the term “conceded”. The United States objects to this Request as seeking

information that is not relevant to the claims and defenses in this case.



          Request for Admission No. 19: Admit that in Your audit of Hickory Preserve,

LLC, You conceded that the appraisal at issue was a “qualified appraisal.” 6

          OBJECTIONS: The United States incorporates its objections to Defendants’

definitions of You or Your. The United States also objects to this request as vague as

to the term “conceded”. The United States objects to this Request as seeking

information that is not relevant to the claims and defenses in this case.



          Request for Admission No. 20: Admit that in Your audit of Long Bay Marina,




5
    See Hickory Preserve LLC, Form 886-A, darted April 21, 2020, at 35.
6
 See Hickory Preserve LLC, Form 5701, dated October 23, 2018, at 71; Hickory Preserve, LLC, Form 5701,
dated December 4, 2018, at 71; Correspondence with Pamela V. Stafford, dated Juen 13, 2019.
                                                  19
            Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 21 of 85




LLC, You conceded that the property at issue was not “worthless.” 7

          OBJECTIONS: The United States incorporates its objections to Defendants’

definitions of You or Your. The United States also objects to this request as vague as

to the terms “conceded,” “property at issue, and “’worthless’”. The United States

objects to this Request as seeking information that is not relevant to the claims and

defenses in this case.



          Request for Admission No. 21: Admit that in Your audit of Bellavista Grove,

LLC, You conceded that the conservation purposes of the conservation easement at

issue satisfy the requirements of 26 U.S.C. § 170(h) and the underlying Treasury

Regulations. 8

          OBJECTIONS: The United States incorporates its objections to Defendants’

definitions of You or Your. The United States also objects to this request as vague as

to the term “conceded,”. The United States objects to this Request as seeking

information that is not relevant to the claims and defenses in this case.



          Request for Admission No. 22: Admit that in Your audit of Coastavista

Palms, LLC, You conceded that the conservation purposes of the conservation

easement at issue satisfy the requirements of 26 U.S.C. § 170(h) and the underlying



7
    See Long Bay Marina, LLC Response to Protest, dated December 13, 2018, at 1.
8
    See Bellavista Grove, LLC, Form 886-A, dated November 30, 2020.
                                                     20
          Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 22 of 85




Treasury Regulations. 9

       OBJECTIONS: The United States incorporates its objections to Defendants’

definitions of You or Your. The United States also objects to this request as vague as

to the terms “conceded,”. The United States objects to this Request as seeking

information that is not relevant to the claims and defenses in this case.



       Request for Admission No. 23: Admit that in Your audit of Garden Lakes

Estates, LLC, You conceded that Mr. Clark’s appraisal for the relevant project was a

“qualified appraisal.” 10

       OBJECTIONS: The United States incorporates its objections to Defendants’

definitions of You or Your. The United States also objects to this request as vague as

to the term “conceded,”. The United States objects to this Request as seeking

information that is not relevant to the claims and defenses in this case.



       Request for Admission No. 24: Admit that in Your audit of Garden Lakes

Estates, LLC, You did not challenge that the conservation purposes of the

conservation easement at issue satisfy the requirements of 26 U.S.C. § 170(h) and the

underlying Treasury Regulations. 11

       OBJECTIONS: The United States incorporates its objections to Defendants’


9
  See Coastavista Palms, LLC, Form 886-A, dated November 30, 2020.
10
   See Garden Lakes Estates, LLC, Form 886-A, dated April 1, 2019, at 3.
11
   See Garden Lakes Estates, LLC, Form 886-A, dated April 1, 2019.
                                                    21
             Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 23 of 85




definitions of You or Your. The United States also objects to this request as vague as

to the term “challenge”. The United States objects to this Request as seeking

information that is not relevant to the claims and defenses in this case.



          Request for Admission No. 25: Admit that in Your audit of Garden Lakes

Estates, LLC, You did not challenge the fact that the conservation easement

contribution protected a relatively natural habitat of plants and wildlife.12

          OBJECTIONS: The United States incorporates its objections to Defendants’

definitions of You or Your. The United States also objects to this request as vague as

to the term “challenge”. The United States objects to this Request as seeking

information that is not relevant to the claims and defenses in this case.



          Request for Admission No. 26: Admit that in Your audit of Garden Lakes

Estates, LLC, You did not challenge the fact that the conservation easement

contribution preserved open space for the scenic enjoyment of the general publicand

will yield a significant public benefit. 13

          OBJECTIONS: The United States incorporates its objections to Defendants’

definitions of You or Your. The United States also objects to this request as vague as

to the terms “challenge,”. The United States objects to this Request as seeking


12
     See Garden Lakes Estates, LLC, Form 886-A, dated April 1, 2019.
13
     See Garden Lakes Estates, LLC, Form 886-A, dated April 1, 2019.
                                                      22
            Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 24 of 85




information that is not relevant to the claims and defenses in this case.



          Request for Admission No. 27: Admit that in Your audit of Garden Lakes

Estates, LLC, You did not challenge the fact that the conservation easement

contribution preserved an open space pursuant to a clearly delineated governmental

policy and will yield a significant public benefit. 14

          OBJECTIONS: The United States incorporates its objections to Defendants’

definitions of You or Your. The United States also objects to this request as vague as

to the terms “challenge,”. The United States objects to this Request as seeking

information that is not relevant to the claims and defenses in this case.



          Request for Admission No. 28: Admit that in Your audit of Garden Lakes

Estates, LLC, You stated that Mr. Clark “was (and remains) a “qualified appraiser.” 15

          OBJECTIONS: The United States incorporates its objections to Defendants’

definition of You or Your. The United States objects to this Request as vague in that it

is unclear from the Request whether it claims an individual employee or agent of the

IRS “stated” the quoted language, or it contends that the IRS made a binding

statement as part of the audit. The United States also objects to this Request as

seeking information that is not relevant to the claims and defenses in this case.



14
     See Garden Lakes Estates, LLC, Form 886-A, dated April 1, 2019.
15
     See Garden Lakes Estates, LLC, Form 886-A, dated April 1, 2019, at 3.
                                                    23
         Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 25 of 85




       Request for Admission No. 29: Admit that in Your audits of Arcadian Quay,

LLC; Azalea Bay, LLC; Bellavista Resort, LLC; Coastavista Palms, LLC;Garden

Lakes Estates, LLC; Hickory Preserve, LLC; Long Bay Marina, LLC; Magnolia Bay,

LLC; Myrtle West Resort, LLC; Rocky Creek Plantation, LLC; Seavista Resort, LLC,

and Waterway Grove, LLC, You did not challenge the fact that the documentation

requirement under 26 C.F.R. § 1.170A-14(g)(5) had been satisfied.16

       OBJECTIONS: The United States incorporates its objections to Defendants’

definition of You or Your. The United States also objects to this request as vague as to

the terms “challenge,”. The United States also objects to this Request as seeking

information that is not relevant to the claims and defenses in this case.



       Request for Admission No. 30: Admit that in Your audits of Arcadian Quay,

LLC; Azalea Bay, LLC; Camellia Station, LLC; Garden Lakes Estates, LLC; Hickory

Preserve, LLC; Lakeshore Resort, LLC; Long Bay Marina, LLC; Rocky Creek

Plantation, LLC; and Waterway Grove, LLC, You did not challenge the fact that Mr.


16
  See Arcadian Quay, LLC, Form 886-A, dated November 16, 2020; Azalea Bay Resort, LLC, Form
886-A, dated December 18, 2020; Bellavista Grove, LLC, Form 886-A, dated November 30, 2020;
Coastavista Palms, LLC, Form 886-A, dated November 30, 2020; Garden Lakes Estates, LLC, Form
886-A, dated April 1, 2019; Hickory Preserve, LLC, Form 886-A, dated April 21, 2020; Long Bay
Marina, LLC, Form 886-A, dated October 15, 2018; Magnolia Bay, LLC, Form 886-A, dated December
18, 2020; Myrtle West Resort, LLC, Form 886-A, dated January 25, 2021; Rocky Creek Plantation,
LLC, Form 886-A, dated October 21, 2019; Seavista Resort, LLC Form 886-A, dated August 27, 2020;
Waterway Grove, LLC Form 886-A, dated August 27, 2020.


                                               24
         Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 26 of 85




Clark was a “qualified appraiser.” 17

       OBJECTIONS: The United States incorporates its objections to Defendants’

definition of You or Your. The United States also objects to this request as vague as to

the terms “challenge,”. The United States also objects to this Request as seeking

information that is not relevant to the claims and defenses in this case.



       Request for Admission No. 31: Admit that in Your audits of Bellavista Grove,

LLC; Coastavista Palms, LLC; Diamond Grande Resort, LLC; Magnolia Bay, LLC;

Myrtle West Resort, LLC; Sanibel Resort, LLC; Seavista Resort, LLC; South Bay

Cove, LLC; and Waterway Grove, LLC, You did not challenge the fact that Mr. Clark

was a “qualified appraiser.” 18

       OBJECTIONS: The United States incorporates its objections to Defendants’

definition of You or Your. The United States also objects to this request as vague as to

the terms “challenge,”. The United States also objects to this Request as seeking

information that is not relevant to the claims and defenses in this case.


17
   See Arcadian Quay, LLC, Form 886-A, dated November 16, 2020; Azalea Bay Resort, LLC, Form
886-A, dated December 18, 2020; Camellia Station, LLC, Form 886-A dated August 27, 2020; Garden
Lakes Estates, LLC, Form 886-A, dated April 1, 2019; Hickory Preserve, LLC, Form 886-A, dated April
21, 2020; Lakeshore Resort, LLC, Form 886-A, dated December 21, 2020; Long Bay Marina, LLC,
Form 886-A, dated October 15, 2018; Rocky Creek Plantation, LLC, Form 886-A, dated October 21,
2019; Waterway Grove, LLC, Form 886-A, dated August 27, 2020.
18
   See Bellavista Grove, LLC, Form 886-A, dated November 30, 2020; Coastavista Palms, LLC, Form
886-A, dated November 30, 2020; Diamond Grande Resort, LLC, Form 886-A, dated January 4, 2021;
Magnolia Bay, LLC, Form 886-A, dated December 7, 2020; Myrtle West Resort, LLC, Form 886-A,
dated January 25, 2021; Sanibel Resort, LLC, Form 886-A, dated January 4, 2021; Seavista Resort, LLC,
Form 886-A, dated August 27, 2020; South Bay Cove, LLC, Form 886-A, dated February 22, 2021;
Waterway Grove, LLC, Form 886-A, dated August 27, 2020.
                                                 25
         Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 27 of 85




       Request for Admission No. 32: Admit that in Your audits of Arcadian Quay,

LLC; Bellavista Grove, LLC; Coastavista Palms, LLC; Diamond Grande Resort,

LLC; Garden Lakes Estates, LLC; Hickory Preserve, LLC; Long Bay Marina, LLC;

Magnolia Bay, LLC; Rocky Creek Plantation, LLC; and Waterway Grove, LLC, You

did not challenge the fact that the projects’ respective appraisals correctly determined

the post-easement “highest and best use” of the encumbered property.19

       OBJECTIONS: The United States incorporates its objections to Defendants’

definition of You or Your. The United States also objects to this request as vague as to

the terms “challenge,”. The United States also objects to this Request as seeking

information that is not relevant to the claims and defenses in this case.



       Request for Admission No. 33: Admit that in Your audits of Arcadian Quay,

LLC; Azalea Bay Resort, LLC; Bellavista Grove, LLC; Camellia Station, LLC;

Coastavista Palms, LLC; Diamond Grande Resort, LLC; Garden Lakes Estates, LLC;

Hickory Preserve, LLC; Lakeshore Resort, LLC; Long Bay Marina, LLC; Magnolia

Bay, LLC; Myrtle West Resort, LLC; Rocky Creek Plantation, LLC; Sanibel Resort,


19
  See Arcadian Quay, LLC, Form 886-A, dated November 16, 2020; Bellavista Grove, LLC, Form 886-
A, dated November 30, 2020; Coastavista Palms, LLC, Form 886-A, dated November 30, 2020;
Diamond Grande Resort, LLC, Form 886-A dated January 4, 2021; Garden Lakes Estates, LLC, Form
886-A, dated April 1, 2019; Hickory Preserve, LLC, Form 886-A, dated April 21, 2020; Long Bay
Marina, LLC, Form 886-A, dated October 15, 2018; Magnolia Bay, LLC, Form 886-A, dated December
7, 2020; Rocky Creek Plantation, LLC, Form 886-A, dated October 21, 2019; Waterway Grove, LLC,
Form 886-A dated August 27, 2020
                                               26
         Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 28 of 85




LLC; Seavista Resort, LLC; South Bay Cove, LLC; and Waterway Grove, LLC; You

did not challenge the fact that the North American Land Trust was a “qualified

donee.” 20

       OBJECTIONS: The United States incorporates its objections to Defendants’

definition of You or Your. The United States also objects to this request as vague as to

the terms “challenge,”. The United States also objects to this Request as seeking

information that is not relevant to the claims and defenses in this case.



       Request for Admission No. 34: Admit that in Your audits of Bellavista Grove,

LLC; Camellia Station, LLC; Coastavista Palms, LLC; Diamond GrandeResort, LLC;

Garden Lakes Estates, LLC; Lakeshore Resort, LLC; Long Bay Marina, LLC;

Magnolia Bay, LLC; Myrtle West Resort, LLC; Sanibel Resort, LLC; Seavista Resort,

LLC; South Bay Cove, LLC; and Waterway Grove, LLC, You did not challenge the

fact that Form 8283 was timely filed.21


20
   See Arcadian Quay, LLC, Form 886-A, dated November 16, 2020; Azalea Bay Resort, LLC, Form
886-A, dated December 18, 2020; Bellavista Grove, LLC, Form 886-A, dated November 30, 2020;
Camellia Station, LLC, Form 886-A, dated August 27, 2020; Coastavista Palms, LLC, Form 886-A,
dated November 30, 2020; Diamond Grande Resort, LLC, Form 886-A dated January 4, 2021; Garden
Lakes Estates, LLC, Form 886-A, dated April 1, 2019; Hickory Preserve, LLC, Form 886-A, dated April
21, 2020; Lakeshore Resort, LLC, Form 886-A, dated December 21, 2020; Long Bay Marina, LLC,
Form 886-A, dated October 15, 2018; Magnolia Bay, LLC, Form 886-A dated December 7, 2020;
Myrtle West Resort, LLC, Form 886-A, dated January 25, 2021; Rocky Creek Plantation, LLC, Form
886-A, dated October 21, 2019; Sanibel Resort, LLC, Form 886-A, dated January 4, 2021; Seavista
Resort, LLC, Form 886-A dated August 27, 2020; South Bay Cove, LLC, Form 886-A, dated February
22, 2021; Waterway Grove, LLC, Form 886-A dated August 27, 2020.
21
   See Bellavista Grove, LLC, Form 886-A, dated November 30, 2020; Coastavista Palms, LLC, Form
886-A, dated November 30, 2020; Camellia Station, LLC, Form 886-A, dated August 27, 2020;
Diamond Grande Resort, LLC, Form 886-A dated January 4, 2021; Garden Lakes Estates, LLC, Form
886-A, dated April 1, 2019; Lakeshore Resort, LLC, Form 886-A, dated December 21, 2020; Long Bay
                                                27
         Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 29 of 85




       OBJECTIONS: The United States incorporates its objections to Defendants’

definition of You or Your. The United States also objects to this request as vague as to

the terms “challenge,”. The United States also objects to this Request as seeking

information that is not relevant to any claim or defense.



       Request for Admission No. 35: Admit that in Your audits of Hickory

Preserve, LLC, and Rocky Creek Plantation, LLC, You conceded that Form 8283 was

timely submitted and substantiated. 22

       OBJECTIONS: The United States incorporates its objections to Defendants’

definition of You or Your. The United States also objects to this request as vague as to

the terms “conceded”. The United States also objects to this Request as seeking

information that is not relevant to any claim or defense.



       Request for Admission No. 36: Admit that as of the date of these Requests,

You have issued draft Forms 5701 and 886-A in connection with the audits of Beech

Springs Resort, LLC; Belle Harbour Resort, LLC; Carolina Bays Resort,LLC; Cayo

Dorado, LLC; Cypress Cove Marina, LLC; North Bay Cove, LLC; Ocean Grove


Marina, LLC, Form 886-A, dated October 15, 2018; Magnolia Bay, LLC, Form 886-A dated December
7, 2020; Myrtle West Resort, LLC, Form 886-A dated January 25, 2021; Sanibel Resort, LLC, Form
886-A, dated January 4, 2021; Seavista Resort, LLC, Form 886-A dated August 27, 2020; South Bay
Cove, LLC, Form 886-A, dated February 22, 2021; and Waterway Grove, LLC, Form 886-A dated
August 27, 2020.
22
   See Hickory Preserve, LLC, Form 886-A, dated January 15, 2018 at 51; Correspondence with Pamela
V. Stafford, dated June 7, 2019; Rocky Creek Plantation LLC, Form 886-A, dated October 21, 2019, at
29.
                                                 28
         Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 30 of 85




Resort, LLC; and White Sands Village, LLC.

       OBJECTIONS: The United States incorporates its objections to Defendants’

definition of You or Your. The United States also objects to this Request as seeking

information that is not relevant to any claim or defense; the IRS’s issuance –--- of a

specific form or draft forms has minimal, if any, bearing on what the Court must

decide – whether Defendants engaged in conduct that should be enjoined under the

Internal Revenue Code



       Request for Admission No. 37: Admit that in Your audits of Beech Springs

Resort, LLC; Belle Harbour Resort, LLC; Carolina Bays Resort, LLC; Cayo Dorado,

LLC; Cypress Cove Marina, LLC; North Bay Cove, LLC; Ocean Grove Resort, LLC;

and White Sands Village, LLC, You did not challenge the fact that Mr. Clark was a

“qualified appraiser.” 23

       OBJECTIONS: The United States incorporates its objections to Defendants’

definition of You or Your. The United States also objects to this request as vague as to

the terms “challenge,”. The United States also objects to this Request as seeking

information that is not relevant to any claim or defense.




23
  See Beech Springs Resort, LLC, Form 886-A, dated June 12, 2020; Belle Harbour Resort, LLC, Form
886-A, dated September 23, 2020; Carolina Bays Resort, Form 886-A, dated July 20, 2020; Cayo
Dorado, LLC, Form 886-A, dated February 9, 2021; Cypress Cove Marina, LLC, Form 886-A, dated
December 7, 2020; North Bay Cove, LLC, Form 886-A, dated July 10, 2020; Ocean Grove Resort, LLC,
Form 886-A, dated May 18, 2020; White Sands Village, LLC, Form 886-A, dated May 18, 2020.
                                               29
          Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 31 of 85




      Request for Admission No. 38: Admit that the South Carolina Forest Legacy

Program is a Clearly Delineated Federal, State, or Local Governmental Conservation

Policy.

      OBJECTIONS: The United States objects to this Request as vague and

overbroad because it is unclear whether it includes any time limitations, and whether

the South Carolina Forest Legacy Program is a Clearly Delineated Federal, State, or

Local Governmental Conservation Policy is not necessarily constant over time.

Finally, the United States objects to this Request as overbroad, unduly burdensome,

and disproportionate to the needs of this case because: (1) it appears to call for the

United States to investigate whether it made a determination whether the South

Carolina Forest Legacy Program is a Clearly Delineated Federal, State, or Local

Governmental Conservation Policy at any point in the past; and/or (2) now conduct

what would be an in-depth factual analysis and legal opinion for purposes of this

litigation. The United States further objects to this request as seeking a pure legal

conclusion and not an application of facts to the law in this case.



      Request for Admission No. 39: Admit that the Horry County Comprehensive

Plan is a Clearly Delineated Federal, State, or Local Governmental Conservation

Policy.

      OBJECTIONS: The United States objects to this Request as vague and

overbroad because it is unclear whether it includes any time limitations, and whether
                                           30
          Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 32 of 85




the Horry County Comprehensive Plan is a Clearly Delineated Federal, State, or Local

Governmental Conservation Policy is not necessarily constant over time. Finally, the

United States objects to this Request as overbroad, unduly burdensome, and

disproportionate to the needs of this case because: (1) it appears to call for the United

States to investigate whether it made a determination whether the Horry County

Comprehensive Plan is a Clearly Delineated Federal, State, or Local Governmental

Conservation Policy at any point in the past; and/or (2) now conduct what would be

an in-depth factual analysis and legal opinion for purposes of this litigation. The

United States further objects to this request as seeking a pure legal conclusion and not

an application of facts to the law in this case.



      Request for Admission No. 40: Admit that the South Carolina Conservation

Bank Act is a Clearly Delineated Federal, State, or Local Governmental Conservation

Policy.

      OBJECTIONS: The United States objects to this Request as vague and

overbroad because it is unclear whether it includes any time limitations, and whether

the South Carolina Conservation Bank Act is a Clearly Delineated Federal, State, or

Local Governmental Conservation Policy is not necessarily constant over time.

Finally, the United States objects to this Request as overbroad, unduly burdensome,

and disproportionate to the needs of this case because: (1) it appears to call for the

United States to investigate whether it made a determination whether the South
                                           31
          Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 33 of 85




Carolina Conservation Bank Act is a Clearly Delineated Federal, State, or Local

Governmental Conservation Policy at any point in the past; and/or (2) now conduct

what would be an in-depth factual analysis and legal opinion for purposes of this

litigation. The United States further objects to this request as seeking a pure legal

conclusion and not an application of facts to the law in this case.



      Request for Admission No. 41: Admit that the Texas Conservation Action

Plan is a Clearly Delineated Federal, State, or Local Governmental Conservation

Policy.

      OBJECTIONS: The United States objects to this Request as vague and

overbroad because it is unclear whether it includes any time limitations, and whether

the Texas Conservation Action Plan is a Clearly Delineated Federal, State, or Local

Governmental Conservation Policy is not necessarily constant over time. Finally, the

United States objects to this Request as overbroad, unduly burdensome, and

disproportionate to the needs of this case because: (1) it appears to call for the United

States to investigate whether it made a determination whether the Texas Conservation

Action Plan is a Clearly Delineated Federal, State, or Local Governmental

Conservation Policy at any point in the past; and/or (2) now conduct what would be

an in-depth factual analysis and legal opinion for purposes of this litigation. The

United States further objects to this request as seeking a pure legal conclusion and not

an application of facts to the law in this case.
                                             32
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 34 of 85




      Request for Admission No. 42: Admit that the Texas Parks and Wildlife Code

is a Clearly Delineated Federal, State, or Local Governmental Conservation Policy.

      OBJECTIONS: The United States objects to this Request as vague and

overbroad because it is unclear whether it includes any time limitations, and whether

the Texas Parks and Wildlife Code is a Clearly Delineated Federal, State, or Local

Governmental Conservation Policy is not necessarily constant over time. Finally, the

United States objects to this Request as overbroad, unduly burdensome, and

disproportionate to the needs of this case because: (1) it appears to call for the United

States to investigate whether it made a determination whether the Texas Parks and

Wildlife Code is a Clearly Delineated Federal, State, or Local Governmental

Conservation Policy at any point in the past; and/or (2) now conduct what would be

an in-depth factual analysis and legal opinion for purposes of this litigation. The

United States further objects to this request as seeking a pure legal conclusion and not

an application of facts to the law in this case.



      Request for Admission No. 43: Admit that the North American Waterfowl

Management Plan is a Clearly Delineated Federal, State, or Local Governmental

Conservation Policy.

      OBJECTIONS: The United States objects to this Request as vague and

overbroad because it is unclear whether it includes any time limitations, and whether
                                           33
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 35 of 85




the North American Waterfowl Management Plan is a Clearly Delineated Federal,

State, or Local Governmental Conservation Policy is not necessarily constant over

time. Finally, the United States objects to this Request as overbroad, unduly

burdensome, and disproportionate to the needs of this case because: (1) it appears to

call for the United States to investigate whether it made a determination whether the

North American Waterfowl Management Plan is a Clearly Delineated Federal, State,

or Local Governmental Conservation Policy at any point in the past; and/or (2) now

conduct what would be an in-depth factual analysis and legal opinion for purposes of

this litigation. The United States further objects to this request as seeking a pure legal

conclusion and not an application of facts to the law in this case.



      Request for Admission No. 44: Admit that the Texas Coastal and Estuarine

Land Conservation Program Plan is a Clearly Delineated Federal, State,or Local

Governmental Conservation Policy.

      OBJECTIONS: The United States objects to this Request as vague and

overbroad because it is unclear whether it includes any time limitations, and whether

the Texas Coastal and Estuarine Land Conservation Program Plan is a Clearly

Delineated Federal, State, or Local Governmental Conservation Policy is not

necessarily constant over time. Finally, the United States objects to this Request as

overbroad, unduly burdensome, and disproportionate to the needs of this case

because: (1) it appears to call for the United States to investigate whether it made a
                                             34
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 36 of 85




determination whether the Texas Coastal and Estuarine Land Conservation Program

Plan is a Clearly Delineated Federal, State, or Local Governmental Conservation

Policy at any point in the past; and/or (2) now conduct what would be an in-depth

factual analysis and legal opinion for purposes of this litigation. The United States

further objects to this request as seeking a pure legal conclusion and not an

application of facts to the law in this case.



      Request for Admission No. 45: Admit that the Coastal Bend Focal Area for

Restoration is a Clearly Delineated Federal, State, or Local Governmental

Conservation Policy.

      OBJECTIONS: The United States objects to this Request as vague and

overbroad because it is unclear whether it includes any time limitations, and whether

the Coastal Bend Focal Area for Restoration is a Clearly Delineated Federal, State, or

Local Governmental Conservation Policy is not necessarily constant over time.

Finally, the United States objects to this Request as overbroad, unduly burdensome,

and disproportionate to the needs of this case because: (1) it appears to call for the

United States to investigate whether it made a determination whether the Coastal

Bend Focal Area for Restoration is a Clearly Delineated Federal, State, or Local

Governmental Conservation Policy at any point in the past; and/or (2) now conduct

what would be an in-depth factual analysis and legal opinion for purposes of this

litigation. The United States further objects to this request as seeking a pure legal
                                            35
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 37 of 85




conclusion and not an application of facts to the law in this case.



      Request for Admission No. 46: Admit that the Texas Forest Action Plan is a

Clearly Delineated Federal, State, or Local Governmental Conservation Policy.

      OBJECTIONS: The United States objects to this Request as vague and

overbroad because it is unclear whether it includes any time limitations, and whether

the Texas Forest Action Plan is a Clearly Delineated Federal, State, or Local

Governmental Conservation Policy is not necessarily constant over time. Finally, the

United States objects to this Request as overbroad, unduly burdensome, and

disproportionate to the needs of this case because: (1) it appears to call for the United

States to investigate whether it made a determination whether the Texas Forest Action

Plan is a Clearly Delineated Federal, State, or Local Governmental Conservation

Policy at any point in the past; and/or (2) now conduct what would be an in-depth

factual analysis and legal opinion for purposes of this litigation. The United States

further objects to this request as seeking a pure legal conclusion and not an

application of facts to the law in this case.



      Request for Admission No. 47: Admit that the Habitat Conservation and

Coastal Public Access Plan for the San Antonio Bay System is a Clearly Delineated

Federal, State, or Local Governmental Conservation Policy.

      OBJECTIONS: The United States objects to this Request as vague and
                                    36
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 38 of 85




overbroad because it is unclear whether it includes any time limitations, and whether

the Habitat Conservation and Coastal Public Access Plan for the San Antonio Bay

System is a Clearly Delineated Federal, State, or Local Governmental Conservation

Policy is not necessarily constant over time. Finally, the United States objects to this

Request as overbroad, unduly burdensome, and disproportionate to the needs of this

case because: (1) it appears to call for the United States to investigate whether it made

a determination whether the Habitat Conservation and Coastal Public Access Plan for

the San Antonio Bay System is a Clearly Delineated Federal, State, or Local

Governmental Conservation Policy at any point in the past; and/or (2) now conduct

what would be an in-depth factual analysis and legal opinion for purposes of this

litigation. The United States further objects to this request as seeking a pure legal

conclusion and not an application of facts to the law in this case.



      Request for Admission No. 48: Admit that Form 5701 provides a summary of

a proposed adjustment.

      RESPONSE: Denied.



      Request for Admission No. 49: Admit that Form 886-A provides a detailed

explanation of a proposed adjustment.

      RESPONSE: Denied.


                                            37
           Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 39 of 85




      Request for Admission No. 50: Admit that IRS Notice 2017-10, 2017-4 IRB

544, either on its own or as amended by Notice 2017-29, 2017-20 IRB 1243,and

Notice 2017-58, 2017-42 IRB 326, does not impose any requirements or prohibit any

conduct giving rise to Your claims in This Case.

      RESPONSE: Denied.



      Request for Admission No. 51: Admit that in This Case you are not relying

on, as controlling or persuasive authority, IRS Notice 2017-10, 2017-4 IRB544, either

on its own or as amended by Notice 2017-29, 2017-20 IRB 1243, and Notice 2017-58,

2017-42 IRB 326.

      RESPONSE: Denied.



      Request for Admission No. 52: Admit that, if a petition were filed in the U.S.

Tax Court contesting an Internal Revenue Service determination with respect to any

Relevant Project, the Court of Appeals for the Eleventh Circuit would have

jurisdiction over an appeal from the U.S. Tax Court, except as agreed by the parties in

writing.

      OBJECTIONS: The United States objects to this Request because it

improperly calls for the Government to speculate and because it improperly seeks an

admission or denial of a pure legal conclusion. The United States also objects to this

Request as not relevant to any claim or defense because speculation over jurisdiction
                                           38
         Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 40 of 85




involving petitions filed in another court has no bearing on resolution of this

litigation.



       Request for Admission No. 53: Admit that You are withholding documents

related to the partnerships listed in Exhibit A under 26 U.S.C. § 6103 on the basis that

the withheld documents relate to ongoing examinations of the partnerships.

       OBJECTIONS: The United States objects to this Request as improperly

duplicative of discovery already produced to Defendants in this litigation (i.e., the

United States’ privilege log). The United States also objects to this Request as it is

improper under Rule 36.



       Request for Admission No. 54: Admit that You are withholding documents

related to the partnerships listed in Exhibit B under 26 U.S.C. § 6103.

       OBJECTIONS: The United States objects to this Request as improperly

duplicative of discovery already produced to Defendants in this litigation (i.e., the

United States’ privilege log). The United States also objects to this Request as it is

improper under Rule 36.



       Request for Admission No. 55: Admit that during depositions taken in this

matter you have instructed IRS witnesses to refrain from providing testimony

concerning facts and concerning conclusions reached by the Internal Revenue Service
                                         39
         Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 41 of 85




related to the partnerships in Exhibit A.

      OBJECTIONS: The United States objects to this Request as improperly

duplicative of discovery already produced to Defendants/in Defendants’ possession in

this litigation (i.e., deposition transcripts). The United States also objects to this

Request as it is improper under Rule 36.



      Request for Admission No. 56: Admit that during depositions taken in this

matter you have instructed IRS witnesses to refrain from providing testimony

concerning facts and concerning conclusions reached by the Internal RevenueService

related to the partnerships in Exhibit B.

      OBJECTIONS: The United States objects to this Request as improperly

duplicative of discovery already produced to Defendants/in Defendants’ possession in

this litigation (i.e., deposition transcripts). The United States also objects to this

Request as it is improper under Rule 36.



      Request for Admission No. 57: Admit that each of the partnerships listed in

Exhibit A and in Exhibit B reported a charitable conservation easement deduction on

one of its Federal Income Tax Returns.

      RESPONSE: Admitted.



      Request for Admission No. 58: Admit that the IRS has Examined or is
                                     40
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 42 of 85




currently Examining the Federal Income Tax Returns filed by the partnerships listed

in Exhibit A on which a charitable conservation easement deduction was reported.

      RESPONSE: Denied.



      Request for Admission No. 59: Admit that each charitable conservation

easement deduction reported on the Federal Income Tax Returns filed by the

partnerships listed in Exhibit A and in Exhibit B relate to an EcoVest Conservation

Easement Project.

      OBJECTIONS: The United States objects to this Request as vague in its use

of the term “relate to an EcoVest Conservation Easement Project” because it fails to

identify with sufficient particularity which charitable contribution easement

deductions reported on the Federal Income Tax Returns filed by the partnerships

listed in Exhibit A and in Exhibit B are encompassed by the Request. The United

States also objects to this Request as unduly burdensome, overbroad, and

disproportionate to the needs of this case because: (1) it includes no time limitations

(as per footnote 1), including any limitation that the Request applies to tax returns for

years at-issue in this litigation; and (2) would require the United States to investigate

charitable contribution claims for over 130 entities based on tax returns that, on their

face, typically do not identify whether the charitable contribution claimed was for a

charitable conservation easement let alone an EcoVest Conservation Easement

Project. Finally, the United States objects to this Request as seeking information that
                                             41
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 43 of 85




is not relevant to any claim or defense in this action because whether any of the

partnerships listed in Exhibit A and in Exhibit B claimed charitable contribution

deductions based upon conservation easements other than those arising from

Defendants’ conduct alleged in the Complaint has no bearing in this litigation.



      Request for Admission No. 60: Admit that, with respect to the audits of

partnerships listed in Exhibit A that are governed by the Tax Equity and Fiscal

Responsibility Act of 1982 (“TEFRA”), the period for assessing tax provided by 26

U.S.C. § 6229 (repealed by Public Law 114-74) has not expired.

      RESPONSE: Denied.



      Request for Admission No. 61: Admit that, with respect to the audits of

partnerships listed in Exhibit A that are governed by the Bipartisan Budget Act of

2015 (“BBA”), the period for making an adjustment provided by 26 U.S.C. § 6253

has not expired.

      RESPONSE: Denied.



      Request for Admission No. 62: Admit that, with respect to the audits of

partnerships listed in Exhibit A that are governed by TEFRA, the Internal Revenue

Service is not precluded from adjusting the partnership’s Partnership Items.

      OBJECTIONS: The United States objects to Request as speculative because,
                                    42
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 44 of 85




currently, the IRS is not able to determine if a fact that has yet to occur will preclude

it from adjusting the returns for the partnerships listed in Exhibit A.



      Request for Admission No. 63: Admit that, with respect to the audits of

partnerships listed in Exhibit A that are governed by TEFRA, the Internal Revenue

Service is not precluded from adjusting the Direct and Indirect Partners’ Affected

Items related to the partnership’s Partnership Items.

      OBJECTIONS: The United States objects to Request as speculative because,

currently, the IRS is not able to determine if a fact that has yet to occur will preclude

it from adjusting the returns for the partnerships listed in Exhibit A.



      Request for Admission No. 64: Admit that, with respect to the audits of

partnerships listed in Exhibit A that are governed by the BBA, the IRS is not

precluded from adjusting the partnership’s return and assessing any Imputed

Underpayment.

      OBJECTIONS: The United States objects to Request as speculative because,

currently, the IRS is not able to determine if a fact that has yet to occur will preclude

it from adjusting the returns for the partnerships listed in Exhibit A.



      Request for Admission No. 65: Admit that, with respect to the partnerships

listed in Exhibit A, the IRS is not precluded from assessing and Collecting tax,penalties,
                                             43
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 45 of 85




and interest, should they be owed, with respect to the conservation easement deductions

reported on the Federal Income Tax Returns.

      RESPONSE: Denied.



      Request for Admission No. 66: Admit that, with respect to the partnerships

listed in Exhibit B, the Internal Revenue Service is not precluded from assessing and

Collecting tax, penalties, and interest, should they be owed, with respect to the

conservation easement deductions reported on the Federal Income Tax Returns.

      OBJECTIONS: Denied.



      Request for Admission No. 67: Admit that the Internal Revenue Service has

not assessed any taxes, penalties, or interest related to the Federal Income Tax Returns

of the partnerships listed in Exhibit A on which a charitable conservation easement

deduction was reported.

      OBJECTIONS: The United States objects to this Request as vague and

overbroad as to Defendants’ intended meaning of “related to” because it fails to

identify with sufficient particularity and includes no limitations as to which taxes,

penalties, or interest are encompassed by the Request. The United States also objects

to this Request as unduly burdensome, overbroad, and disproportionate to the needs of

this case because: (1) it includes no time limitations (as per footnote 1), including any

limitation that the Request applies to taxes, penalties, or interest for years at-issue in
                                             44
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 46 of 85




this litigation; and (2) would require the United States to investigate tax returns for

over 80 entities plus all partners of those entities to determine whether there has been

any assessment of taxes, penalties, or interest that was somehow “related to” the

partnerships listed in Exhibit A regardless of whether it results from the charitable

contribution deduction or some other item.



      Request for Admission No. 68: Admit that the Internal Revenue Service has

not assessed any taxes, penalties, or interest related to the Federal Income Tax Returns

of the partnerships listed in Exhibit B on which a charitable conservation easement

deduction was reported.

      OBJECTIONS: The United States objects to this Request as vague and

overbroad as to Defendants’ intended meaning of “related to” because it fails to

identify with sufficient particularity and includes no limitations as to which taxes,

penalties, or interest are encompassed by the Request. The United States objects to

this Request as unduly burdensome, overbroad, and disproportionate to the needs of

this case because: (1) it includes no time limitations (as per footnote 1), including any

limitation that the Request applies to taxes, penalties, or interest for years at-issue in

this litigation; and (2) would require the United States to investigate tax returns for

over 30 entities plus all partners of those entities to determine whether there has been

any assessment of taxes, penalties, or interest that was somehow “related to” the

partnerships listed in Exhibit B regardless of whether it results from the charitable
                                            45
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 47 of 85




contribution deduction or some other item.



      Request for Admission No. 69: Admit that the Internal Revenue Service has

never asserted a penalty pursuant to 26 U.S.C. § 6663 against the partnerships in Exhibit

A.

      OBJECTIONS: The United States objects to this Request as duplicative of

Request for Admission No. 67. The United States also objects to this Request as

vague as to Defendants’ intended meaning of “asserted” (e.g., whether that means: (1)

a formal assessment by the IRS, (2) whether any employees of the IRS contend or

assert that a penalty applies or should apply to the entities listed in this Request,

irrespective of whether the IRS has assessed any such penalty; or (3) some other

meaning). The United States also objects to this request as seeking information that is

not relevant to any claim or defense. The United States also objects to this request as

it is unbounded in time and therefore would require the United States to undertake an

investigation of over 80 entities and determine whether the IRS has ever “asserted” a

penalty against those entities under 26 U.S.C. § 6663.



      Request for Admission No. 70: Admit that the Internal Revenue Service has

never asserted a penalty pursuant to 26 U.S.C. § 6663 against the partnerships in

Exhibit B.

      OBJECTIONS: The United States objects to this Request as duplicative or
                                    46
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 48 of 85




Request for Admission No. 68. The United States also objects to this Request as

vague as to Defendants’ intended meaning of “asserted” (e.g., whether that means: (1)

a formal assessment by the IRS, (2) whether any employees of the IRS contend or

assert that a penalty applies or should apply to the entities listed in this Request,

irrespective of whether the IRS has assessed any such penalty; or (3) some other

meaning). The United States also objects to this request as seeking information that is

not relevant to any claim or defense. The United States also objects to this request as

it is unbounded in time and therefore would require the United States to undertake an

investigation of over 30 entities and determine whether the IRS has ever “asserted” a

penalty against those entities under 26 U.S.C. § 6663. .



      Request for Admission No. 71: Admit that the Internal Revenue Service has

not attempted to Collect any taxes, penalties, or interest related to the Federal Income

Tax Returns of the partnerships listed in Exhibit A on which a charitable conservation

easement deduction was reported.

      OBJECTIONS: The United States objects to this Request as vague and

overbroad as to Defendants’ intended meaning of “related to” because it fails to

identify with sufficient particularity and includes no limitations as to which taxes,

penalties, or interest are encompassed by the Request. The United States objects to

this Request as unduly burdensome, overbroad, and disproportionate to the needs of

this case because: (1) it includes no time limitations (as per footnote 1), including any
                                             47
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 49 of 85




limitation that the Request applies to taxes, penalties, or interest for years at-issue in

this litigation; and (2) would require the United States to investigate tax returns for

over 30 entities plus all partners of those entities to determine whether there has been

any assessment of taxes, penalties, or interest that was somehow “related to” the

partnerships listed in Exhibit B regardless of whether it results from the charitable

contribution deduction or some other item. In addition, the United States objects to

this Request as seeking information that is not relevant to any claim or defense.



      Request for Admission No. 72: Admit that the Internal Revenue Service has

not attempted to Collect any taxes, penalties, or interest related to the Federal Income

Tax Returns of the partnerships listed in Exhibit B on which a charitable conservation

easement deduction was reported.

      OBJECTIONS: The United States objects to this Request as vague and

overbroad as to Defendants’ intended meaning of “related to” because it fails to

identify with sufficient particularity and includes no limitations as to which taxes,

penalties, or interest are encompassed by the Request. The United States objects to

this Request as unduly burdensome, overbroad, and disproportionate to the needs of

this case because: (1) it includes no time limitations (as per footnote 1), including any

limitation that the Request applies to taxes, penalties, or interest for years at-issue in

this litigation; and (2) would require the United States to investigate tax returns for

over 30 entities plus all partners of those entities to determine whether there has been
                                             48
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 50 of 85




any assessment of taxes, penalties, or interest that was somehow “related to” the

partnerships listed in Exhibit B regardless of whether it results from the charitable

contribution deduction or some other item. In addition, the United States objects to

this Request as seeking information that is not relevant to any claim or defense.



      Request for Admission No. 73: Admit that You have not conducted an IRC

Section 6700 Investigation of EcoVest related to the Relevant Projects.

      OBJECTIONS: The United States incorporates its objections to Defendant’s

definitions of You or Your, Relevant Projects and an IRC Section 6700 Investigation.

The United States objects to this Request as vague as to Defendants’ intended

meaning of “related to” because it fails to identify with sufficient particularity what

investigation(s) are encompassed by the Request and the nature of any

investigation(s)’ relationship to EcoVest and the Relevant Projects. In addition, the

United States objects to this Request as seeking information that is not relevant to any

claim or defense.



      Request for Admission No. 74: Admit that, before You filed the complaint in

This Case on December 18, 2018, You had not conducted an IRC Section 6700

Investigation of EcoVest related to the Relevant Projects.

      OBJECTIONS: The United States incorporates its objections to Defendant’s

definitions of You or Your, Relevant Projects and an IRC Section 6700 Investigation.
                                          49
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 51 of 85




The United States objects to this Request as vague as to Defendants’ intended

meaning of “related to” because it fails to identify with sufficient particularity what

investigation(s) are encompassed by the Request and the nature of any investigation(s)

relationship to EcoVest and the Relevant Projects. The United States also objects to

this Request as seeking information that is not relevant to any claim or defense.



      Request for Admission No. 75: Admit that none of Your employees or agents

have submitted a Form 14242, Report Suspected Abusive Tax Promotionsor

Preparers, that identifies EcoVest as a promoter of an abusive tax avoidance

transaction.

      OBJECTIONS: The United States incorporates its objections to Defendants’

definition of You or Your. The United States also objects to this Request as seeking

information that is not relevant to any claim or defense. Whether any employee or

agent (as limited by the United States’ objections to Defendants’ definition of You or

Your) submitted a Form 14242 that identifies EcoVest as a promoter of an abusive tax

avoidance transaction as of the date of these responses to Defendants’ Requests for

Admission has no bearing in this litigation.



      Request for Admission No. 76: Admit that before You filed the complaint in

This Case on December 18, 2018, You had not notified EcoVest about an IRC Section

6700 Investigation that You conducted or planned to conduct related to the Relevant
                                         50
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 52 of 85




Projects.

      OBJECTIONS: The United States incorporates its objections to Defendant’s

definitions of You or Your, Relevant Projects and an IRC Section 6700 Investigation.

The United States objects to this Request as vague as to Defendants’ intended

meaning of “related to” because it fails to identify with sufficient particularity what

investigation(s) are encompassed by the Request and the nature of any investigation(s)

relationship to EcoVest and the Relevant Projects. The United States also objects to

this Request as overbroad, unduly burdensome, and disproportionate to the needs of

this case in that would require the United States to determine if any employee or agent

(as limited by the United States’ objections to Defendants’ definition of You or Your),

including countless IRS employees, ever notified EcoVest formally or informally

about any existing or planned investigation pursuant to 26 U.S.C. § 6700. Finally, the

United States objects to this Request as seeking information that is not relevant to any

claim or defense.



      Request for Admission No. 77: Admit that before You filed the complaint in

This Case on December 18, 2018, You had not assessed a penalty under IRC Section

6700 against EcoVest related to the Relevant Projects.

      OBJECTIONS: The United States incorporates its objections to Defendant’s

definitions of You or Your, and Relevant Projects. The United States also objects to

this Request as vague as to Defendants’ intended meaning of “related to” because it
                                          51
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 53 of 85




fails to identify with sufficient particularity which penalties pursuant to 26 U.S.C.

§ 6700, if any, and their relationship to EcoVest and the Relevant Projects are

potentially encompassed by the Request. The United States also objects to this

Request as seeking information that is not relevant to any claim or defense.



      Request for Admission No. 78: Admit that before You filed the complaint in

This Case on December 18, 2018, You had not directed any correspondence to

EcoVest notifying EcoVest that the Relevant Projects were abusive tax avoidance

transactions.

      OBJECTIONS: The United States incorporates its objections to Defendants’

definitions of You or Your and Relevant Projects. The United States also objects to

this Request as seeking information that is not relevant to any claim or defense.

Whether any employee or agent (as limited by the United States’ objections to

Defendants’ definition of You or Your) directed correspondence to EcoVest prior to

the filing of the Complaint in this action notifying EcoVest that the Relevant Projects

were abusive tax avoidance transactions has no bearing in this litigation.



      Request for Admission No. 79: Admit that before You filed the complaint in

This Case on December 18, 2018, You had not directed any correspondence toEcoVest

notifying EcoVest that its activities may be subject to penalty under 26 U.S.C. § 6700.

      OBJECTIONS: The United States incorporates its objections to Defendants’
                                    52
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 54 of 85




definition of You or Your. The United States also objects to this Request as

overbroad, unduly burdensome, and disproportionate to the needs of this case in that

would require the United States to determine if any employee or agent (as limited by

the United States’ objections to Defendants’ definition of You or Your), including

countless IRS employees, ever directed any correspondence to EcoVest notifying it

that any of its activities may be subject to penalty under 26 U.S.C. § 6700,

irrespective of whether those activities have any connection to this lawsuit. Finally,

the United States objects to this Request as seeking information that is not relevant to

any claim or defense.



      Request for Admission No. 80: Admit that before You filed the complaint in

This Case on December 18, 2018, You had not directed any correspondence to

EcoVest demanding or requesting that EcoVest cease any of its activities, operations,

or business functions.

      OBJECTIONS: The United States incorporates its objections to Defendants’

definition of You or Your. The United States also objects to this Request as

overbroad, unduly burdensome, and disproportionate to the needs of this case in that

would require the United States to determine if any employee or agent (as limited by

the United States’ objections to Defendants’ definition of You or Your), including

countless IRS employees, ever directed any correspondence to EcoVest demanding or

requesting that EcoVest cease any of his activities, operations, or business functions,
                                          53
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 55 of 85




irrespective of whether the activities, operations, or business functions have any

connection to this lawsuit. Finally, the United States objects to this Request as seeking

information that is not relevant to any claim or defense.



      Request for Admission No. 81: Admit that You have not conducted an IRC

Section 6700 Investigation of Robert McCullough related to the Relevant Projects.

      OBJECTIONS: The United States incorporates its objections to Defendants’

definitions of You or Your, Relevant Projects, and IRC Section 6700 Investigation.

The United States objects to this Request as vague as to Defendants’ intended

meaning of “related to” because it fails to identify with sufficient particularity what

investigation(s) are encompassed by the Request and the nature of any investigation(s)

relationship to Robert McCullough and the Relevant Projects. In addition, the United

States objects to this Request as seeking information that is not relevant to any claim

or defense.



      Request for Admission No. 82: Admit that before You filed the complaint in

This Case on December 18, 2018, You had not conducted an IRC Section 6700

Investigation of Robert McCullough related to the Relevant Projects.

      OBJECTIONS: The United States incorporates its objections to Defendants’

definitions of You or Your, Relevant Projects, and IRC Section 6700 Investigation.

The United States objects to this Request as vague as to Defendants’ intended
                                           54
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 56 of 85




meaning of “related to” because it fails to identify with sufficient particularity what

investigation(s) are encompassed by the Request and the nature of any investigation(s)

relationship to Robert McCullough and the Relevant Projects. Finally, the United

States objects to this Request as seeking information that is not relevant to any claim

or defense.



      Request for Admission No. 83: Admit that none of Your employees or agents

have submitted a Form 14242, Report Suspected Abusive Tax Promotionsor

Preparers, that identifies Robert McCullough as a promoter of an abusive tax

avoidance transaction.

      OBJECTIONS: The United States incorporates its objections to Defendants’

definition of You or Your. The United States also objects to this Request as seeking

information that is not relevant to any claim or defense. Whether any employee or

agent (as limited by the United States’ objections to Defendants’ definition of You or

Your) submitted a Form 14242 that identifies Robert McCullough as a promoter of an

abusive tax avoidance transaction as of the date of these responses to Defendants’

Requests for Admission has no bearing in this litigation.



      Request for Admission No. 84: Admit that before You filed the complaint in

This Case on December 18, 2018, You had not notified Robert McCullough about an

26 U.S.C. § 6700 Investigation that You conducted or planned to conduct related to
                                         55
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 57 of 85




the Relevant Projects.

      OBJECTIONS: The United States incorporates its objections to Defendants’

definitions of You or Your, Relevant Projects, and 26 U.S.C. § 6700 Investigation.

The United States objects to this Request as vague as to Defendants’ intended

meaning of “related to” because it fails to identify with sufficient particularity what

investigation(s) are encompassed by the Request and the nature of any investigation(s)

relationship to Robert McCullough and the Relevant Projects. The United States also

objects to this Request as overbroad, unduly burdensome, and disproportionate to the

needs of this case in that would require the United States to determine if any

employee or agent (as limited by the United States’ objections to Defendants’

definition of You or Your), including countless IRS employees, ever notified Robert

McCullough formally or informally about any existing or planned investigation

pursuant to 26 U.S.C. § 6700. Finally, the United States objects to this Request as

seeking information that is not relevant to any claim or defense.



      Request for Admission No. 85: Admit that before You filed the complaint in

This Case on December 18, 2018, You had not assessed a penalty under 26 U.S.C.

§ 6700 against Robert McCullough related to the Relevant Projects.

      OBJECTIONS: The United States incorporates its objections to Defendant’s

definitions of You or Your, and Relevant Projects. The United States objects to this

Request as vague as to Defendants’ intended meaning of “related to” because it fails
                                         56
         Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 58 of 85




to identify with sufficient particularity which penalties pursuant to 26 U.S.C. § 6700,

if any, and their relationship to Robert McCullough and the Relevant Projects are

potentially encompassed by the Request. The United States also objects to this

Request as seeking information that is not relevant to any claim or defense.



      Request for Admission No. 86: Admit that before You filed the complaint in

This Case on December 18, 2018, You had not directed any correspondence to Robert

McCullough notifying Robert McCullough that the Relevant Projects were Abusive

Tax Avoidance Transactions.

      OBJECTIONS: The United States incorporates its objections to Defendants’

definitions of You or Your and Relevant Projects. The United States also objects to

this Request as seeking information that is not relevant to any claim or defense.

Whether any employee or agent (as limited by the United States’ objections to

Defendants’ definition of You or Your) directed correspondence to Robert

McCullough prior to the filing of the Complaint in this action notifying Robert

McCullough that the Relevant Projects were abusive tax avoidance transactions has

no bearing in this litigation.



      Request for Admission No. 87: Admit that before You filed the complaint in

This Case on December 18, 2018, You had not directed any correspondence to Robert

McCullough notifying Robert McCullough that his activities may be subject to
                                     57
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 59 of 85




penalty under 26 U.S.C. § 6700.

      OBJECTIONS: The United States incorporates its objections to Defendants’

definition of You or Your. The United States also objects to this Request as

overbroad, unduly burdensome, and disproportionate to the needs of this case in that

would require the United States to determine if any employee or agent (as limited by

the United States’ objections to Defendants’ definition of You or Your), including

countless IRS employees, ever directed any correspondence to Robert McCullough

notifying him that any of his activities may be subject to penalty under 26 U.S.C.

§ 6700, irrespective of whether those activities have any connection to this lawsuit.

Finally, the United States objects to this Request as seeking information that is not

relevant to any claim or defense.



      Request for Admission No. 88: Admit that before You filed the complaint in

This Case on December 18, 2018, You had not directed any correspondence to Robert

McCullough demanding or requesting that Robert McCullough cease anyof his

activities, operations, or businesses.

      OBJECTIONS: The United States incorporates its objections to Defendants’

definition of You or Your. The United States also objects to this Request as

overbroad, unduly burdensome, and disproportionate to the needs of this case in that

would require the United States to determine if any employee or agent (as limited by

the United States’ objections to Defendants’ definition of You or Your), including
                                          58
           Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 60 of 85




countless IRS employees, ever directed any correspondence to Robert McCullough

demanding or requesting that Robert McCullough cease any of his activities,

operations, or business functions, irrespective of whether those activities, operations,

or business functions have any connection to this lawsuit. Finally, the United States

objects to this Request as seeking information that is not relevant to any claim or

defense.



      Request for Admission No. 89: Admit that You have not conducted an IRC

Section 6700 Investigation of Alan Solon related to the Relevant Projects.

      OBJECTIONS: The United States incorporates its objections to Defendant’s

definitions of You or Your, Relevant Projects and an IRC Section 6700 Investigation.

The United States objects to this Request as vague as to Defendants’ intended

meaning of “related to” because it fails to identify with sufficient particularity what

investigation(s) are encompassed by the Request and the nature of any investigation(s)

relationship to Alan Solon and the Relevant Projects. In addition, the United States

objects to this Request as seeking information that is not relevant to any claim or

defense.



      Request for Admission No. 90: Admit that before You filed the complaint in

This Case on December 18, 2018, You had not conducted an IRC Section 6700

Investigation of Alan Solon related to the Relevant Projects.
                                           59
           Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 61 of 85




      OBJECTIONS: The United States incorporates its objections to Defendant’s

definitions of You or Your, Relevant Projects and an IRC Section 6700 Investigation.

The United States objects to this Request as vague as to Defendants’ intended

meaning of “related to” because it fails to identify with sufficient particularity what

investigation(s) are encompassed by the Request and the nature of any investigation(s)

relationship to Alan Solon and the Relevant Projects. Finally, the United States

objects to this Request as seeking information that is not relevant to any claim or

defense.



      Request for Admission No. 91: Admit that none of Your employees or agents

have submitted a Form 14242, Report Suspected Abusive Tax Promotionsor

Preparers, that identifies Alan Solon as a promoter of an abusive tax avoidance

transaction.

      OBJECTIONS: The United States incorporates its objections to Defendants’

definition of You or Your. The United States also objects to this Request as seeking

information that is not relevant to any claim or defense. Whether any employee or

agent (as limited by the United States’ objections to Defendants’ definition of You or

Your) submitted a Form 14242 that identifies Alan Salon as a promoter of an abusive

tax avoidance transaction as of the date of these responses to Defendants’ Requests

for Admission has no bearing in this litigation.


                                            60
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 62 of 85




      Request for Admission No. 92: Admit that before You filed the complaint in

This Case on December 18, 2018, You had not notified Alan Solon about an 26

U.S.C. § 6700 Investigation that You conducted or planned to conduct related to the

Relevant Projects.

      OBJECTIONS: The United States incorporates its objections to Defendants’

definitions of You or Your, Relevant Projects, and an 26 U.S.C. § 6700 Investigation.

The United States objects to this Request as vague as to Defendants’ intended

meaning of “related to” because it fails to identify with sufficient particularity what

investigation(s) are encompassed by the Request and the nature of any investigation(s)

relationship to Alan Solon and the Relevant Projects. The United States also objects to

this Request as overbroad, unduly burdensome, and disproportionate to the needs of

this case in that would require the United States to determine if any employee or agent

(as limited by the United States’ objections to Defendants’ definition of You or Your),

including countless IRS employees, ever notified Alan Solon formally or informally

about any existing or planned investigation pursuant to 26 U.S.C. § 6700. Finally, the

United States objects to this Request as seeking information that is not relevant to any

claim or defense.



      Request for Admission No. 93: Admit that before You filed the complaint in

This Case on December 18, 2018, You had not assessed a penalty under 26 U.S.C.

§ 6700 against Alan Solon related to the Relevant Projects.
                                          61
         Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 63 of 85




       OBJECTIONS: The United States incorporates its objections to Defendant’s

definitions of You or Your, and Relevant Projects. The United States objects to this

Request as vague as to Defendants’ intended meaning of “related to” because it fails

to identify with sufficient particularity which penalties pursuant to 26 U.S.C. § 6700,

if any, and their relationship to Alan Solon and the Relevant Projects are potentially

encompassed by the Request. The United States also objects to this Request as

seeking information that is not relevant to any claim or defense.



       Request for Admission No. 94: Admit that before You filed the complaint in

This Case on December 18, 2018, You had not directed any correspondence to Alan

Solon notifying EcoVest that the Relevant Projects were abusive tax avoidance

transactions.

       OBJECTIONS: The United States incorporates its objections to Defendants’

definitions of You or Your and Relevant Projects. The United States objects to this

Request as unintelligible given that it appears to seek an admission or denial whether

any correspondence to Alan Solon notified EcoVest that the Relevant Projects were

abusive tax avoidance transactions. The United States also objects to this Request as

seeking information that is not relevant to any claim or defense. Whether any

correspondence to Defendant Alan Solon notified Defendant EcoVest that the

Relevant Projects were abusive tax avoidance transactions has no bearing in this

litigation.
                                           62
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 64 of 85




      Request for Admission No. 95: Admit that before You filed the complaint in

This Case on December 18, 2018, You had not directed any correspondence to Alan

Solon notifying Alan Solon that his activities may be subject to penalty under 26

U.S.C. § 6700.

      OBJECTIONS: The United States incorporates its objections to Defendants’

definition of You or Your. The United States also objects to this Request as

overbroad, unduly burdensome, and disproportionate to the needs of this case in that

would require the United States to determine if any employee or agent (as limited by

the United States’ objections to Defendants’ definition of You or Your), including

countless IRS employees, ever directed any correspondence to Alan Solon notifying

him that his activities may be subject to penalty under 26 U.S.C. § 6700, irrespective

of whether those activities have any connection to this lawsuit. Finally, the United

States objects to this Request as seeking information that is not relevant to any claim

or defense.



      Request for Admission No. 96: Admit that before You filed the complaint in

This Case on December 18, 2018, You had not directed any correspondence to Alan

Solon demanding or requesting that Alan Solon cease any of his activities, operations,

or business.

      OBJECTIONS: The United States incorporates its objections to Defendants’
                                    63
           Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 65 of 85




definition of You or Your. The United States also objects to this Request as

overbroad, unduly burdensome, and disproportionate to the needs of this case in that

would require the United States to determine if any employee or agent (as limited by

the United States’ objections to Defendants’ definition of You or Your), including

countless IRS employees, ever directed any correspondence to Alan Solon demanding

or requesting that Alan Solon cease any of his activities, operations, or business

functions, irrespective of whether the activities, operations, or business functions have

any connection to this lawsuit. Finally, the United States objects to this Request as

seeking information that is not relevant to any claim or defense.



      Request for Admission No. 97: Admit that You have not conducted an IRC

Section 6700 Investigation of Ralph Teal related to the Relevant Projects.

      OBJECTIONS: The United States incorporates its objections to Defendant’s

definitions of You or Your, Relevant Projects and an IRC Section 6700 Investigation.

The United States objects to this Request as vague as to Defendants’ intended

meaning of “related to” because it fails to identify with sufficient particularity what

investigation(s) are encompassed by the Request and the nature of any investigation(s)

relationship to Ralph Teal and the Relevant Projects. In addition, the United States

objects to this Request as seeking information that is not relevant to any claim or

defense.


                                            64
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 66 of 85




      Request for Admission No. 98: Admit that before You filed the complaint in

This Case on December 18, 2018, You had not conducted an IRC Section 6700

Investigation of Ralph Teal related to the Relevant Projects.

      OBJECTIONS: The United States incorporates its objections to Defendant’s

definitions of You or Your, Relevant Projects and an IRC Section 6700 Investigation.

The United States objects to this Request as vague as to Defendants’ intended

meaning of “related to” because it fails to identify with sufficient particularity what

investigation(s) are encompassed by the Request and the nature of any investigation(s)

relationship to Ralph Teal and the Relevant Projects. Finally, the United States objects

to this Request as seeking information that is not relevant to any claim or defense.



      Request for Admission No. 99: Admit that none of Your employees or agents

have submitted a Form 14242, Report Suspected Abusive Tax Promotionsor

Preparers, that identifies Ralph Teal as a promoter of an abusive tax avoidance

transaction.

      OBJECTIONS: The United States incorporates its objections to Defendants’

definition of You or Your. The United States also objects to this Request as seeking

information that is not relevant to any claim or defense. Whether any employee or

agent (as limited by the United States’ objections to Defendants’ definition of You or

Your) submitted a Form 14242 that identifies Ralph Teal as a promoter of an abusive

tax avoidance transaction as of the date of these responses to Defendants’ Requests
                                            65
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 67 of 85




for Admission has no bearing in this litigation.



      Request for Admission No. 100: Admit that before You filed the complaint in

This Case on December 18, 2018, You had not notified Ralph Teal about an IRC

Section 6700 Investigation that You conducted or planned to conduct related to the

Relevant Projects.

      OBJECTIONS: The United States incorporates its objections to Defendants’

definitions of You or Your, Relevant Projects, and an IRC Section 6700 Investigation.

The United States objects to this Request as vague as to Defendants’ intended

meaning of “related to” because it fails to identify with sufficient particularity what

investigation(s) are encompassed by the Request and the nature of any investigation(s)

relationship to Ralph Teal and the Relevant Projects. The United States also objects to

this Request as overbroad, unduly burdensome, and disproportionate to the needs of

this case in that would require the United States to determine if any employee or agent

(as limited by the United States’ objections to Defendants’ definition of You or Your),

including countless IRS employees, ever notified Ralph Teal formally or informally

about any existing or planned investigation pursuant to 26 U.S.C. § 6700. Finally, the

United States objects to this Request as seeking information that is not relevant to any

claim or defense.



      Request for Admission No. 101: Admit that before You filed the complaint in
                                      66
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 68 of 85




This Case on December 18, 2018, You had not assessed a penalty under 26 U.S.C.

§ 6700 against Ralph Teal related to the Relevant Projects.

      OBJECTIONS: The United States incorporates its objections to Defendant’s

definitions of You or Your, and Relevant Projects. The United States objects to this

Request as vague as to Defendants’ intended meaning of “related to” because it fails

to identify with sufficient particularity which penalties pursuant to 26 U.S.C. § 6700,

if any, and their relationship to Ralph Teal and the Relevant Projects are potentially

encompassed by the Request. The United States also objects to this Request as

seeking information that is not relevant to any claim or defense.



      Request for Admission No. 102: Admit that before You filed the complaint in

This Case on December 18, 2018, You had not directed any correspondence to Ralph

Teal notifying Ralph Teal that the Relevant Projects were abusive tax avoidance

transactions.

      OBJECTIONS: The United States incorporates its objections to Defendants’

definition of You or Your. The United States also objects to this Request as seeking

information that is not relevant to any claim or defense. Whether any employee or

agent (as limited by the United States’ objections to Defendants’ definition of You or

Your) directed correspondence to Ralph Teal prior to the filing of the Complaint in

this action notifying Ralph Teal that the Relevant Projects were abusive tax avoidance

transactions has no bearing in this litigation.
                                             67
          Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 69 of 85




      Request for Admission No. 103: Admit that before You filed the complaint in

This Case on December 18, 2018, You had not directed any correspondence to Ralph

Teal notifying Ralph Teal that his activities may be subject to penalty under 26 U.S.C.

§ 6700.

      OBJECTIONS: The United States incorporates its objections to Defendants’

definition of You or Your. The United States also objects to this Request as

overbroad, unduly burdensome, and disproportionate to the needs of this case in that

would require the United States to determine if any employee or agent (as limited by

the United States’ objections to Defendants’ definition of You or Your), including

countless IRS employees, ever directed any correspondence to Ralph Teal notifying

him that any of his activities may be subject to penalty under 26 U.S.C. § 6700,

irrespective of whether those activities have any connection to this lawsuit. Finally,

the United States objects to this Request as seeking information that is not relevant to

any claim or defense.



      Request for Admission No. 104: Admit that before You filed the complaint in

This Case on December 18, 2018, You had not directed any correspondence to Ralph

Teal demanding or requesting that Ralph Teal cease any of his activities, operations,

or businesses.

      OBJECTIONS: The United States incorporates its objections to Defendants’
                                    68
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 70 of 85




definition of You or Your. The United States also objects to this Request as

overbroad, unduly burdensome, and disproportionate to the needs of this case in that

would require the United States to determine if any employee or agent (as limited by

the United States’ objections to Defendants’ definition of You or Your), including

countless IRS employees, ever directed any correspondence to Ralph Teal demanding

or requesting that Ralph Teal cease any of his activities, operations, or business

functions, irrespective of whether the activities, operations, or business functions have

any connection to this lawsuit. Finally, the United States objects to this Request as

seeking information that is not relevant to any claim or defense.



      Request for Admission No. 105: Admit that there is no statutory time period

within which the Internal Revenue Service may impose the penalties described in 26

U.S.C. § 6700.

      OBJECTIONS: The United States objects to this Request because it

improperly seeks an admission or denial of a pure legal conclusion. The United States

also objects to this Request as not relevant to any claim or defense because the

statutory time period within which the IRS may impose penalties under 26 U.S.C.

§ 6700 has no bearing on resolution of this litigation.



      Request for Admission No. 106: Admit that there is no statutory time period

within which the Internal Revenue Service may impose the penalties described in 26
                                         69
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 71 of 85




U.S.C. § 6695A.

      OBJECTIONS: The United States objects to this Request because it

improperly seeks an admission or denial of a pure legal conclusion. The United States

also objects to this Request as not relevant to any claim or defense because the

statutory time period within which the IRS may impose penalties under 26 U.S.C.

§ 6695A has no bearing on resolution of this litigation.



      Request for Admission No. 107: Admit that there is no statutory time period

within which the Internal Revenue Service may impose the penalties described in 26

U.S.C. § 6694.

      OBJECTIONS: The United States objects to this Request because it

improperly seeks an admission or denial of a pure legal conclusion. The United States

also objects to this Request as not relevant to any claim or defense because the

statutory time period within which the IRS may impose penalties under 26 U.S.C.

§ 6694 has no bearing on resolution of this litigation.



      Request for Admission No. 108: Admit that the Internal Revenue Service can

assess and take Collection action with respect to the penalties described in 26 U.S.C.

§ 6700, should they apply, against any of the EcoVest Defendants.

      OBJECTIONS: The United States objects to Request as speculative because,

currently, the IRS is not able to determine if a fact that has yet to occur will preclude
                                            70
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 72 of 85




it assessing and taking Collection action with respect to the penalties described in 26

U.S.C. § 6700, should they apply, against any of the EcoVest Defendants.



      Request for Admission No. 109: Admit that the Internal Revenue Service can

assess and take Collection action with respect to the penalties described in 26 U.S.C.

§ 6695A, should they apply, against any of the EcoVest Defendants.

      OBJECTIONS: The United States objects to Request as speculative because,

currently, the IRS is not able to determine if a fact that has yet to occur will preclude

it assessing and taking Collection action with respect to the penalties described in 26

U.S.C. § 6695A, should they apply, against any of the EcoVest Defendants.



      Request for Admission No. 110: Admit that the Internal Revenue Service can

assess and take Collection action with respect to the penalties described in 26 U.S.C.

§ 6694, should they apply, against any of the EcoVest Defendants.

      OBJECTIONS: The United States objects to Request as speculative because,

currently, the IRS is not able to determine if a fact that has yet to occur will preclude

it assessing and taking Collection action with respect to the penalties described in 26

U.S.C. § 6694, should they apply, against any of the EcoVest Defendants.



      Request for Admission No. 111: Admit that the Internal Revenue Service has

not asserted or assessed any penalties described in 26 U.S.C. § 6700 against any of the
                                           71
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 73 of 85




EcoVest Defendants.

      OBJECTIONS: The United States objects to this Request as vague as to

Defendants’ intended meaning of “asserted” (e.g., whether that means: (1) some

action other than a formal assessment by the IRS, (2) whether any employees of the

IRS contend or assert that a penalty applies to the Defendants, irrespective of whether

the IRS has assessed any such penalty; or (3) some other meaning). The United States

also objects to this request as vague, ambiguous, overly broad and burdensome in that

it is unbounded in time and scope and requires the United States to ascertain whether

the IRS has ever “asserted” or assessed any 26 U.S.C. § 6700 penalties for any

conduct of any of the EcoVest Defendants irrespective of whether the penalties have

any connection to this lawsuit. The United States further objects to this Request as

seeking information that is not relevant to the resolution of this case.




      Request for Admission No. 112: Admit that the Internal Revenue Service has

not asserted or assessed any penalties described in 26 U.S.C. § 6695A against any of

the EcoVest Defendants.

      OBJECTIONS: The United States objects to this Request as vague as to

Defendants’ intended meaning of “asserted” (e.g., whether that means: (1) some

action other than a formal assessment by the IRS, (2) whether any employees of the

IRS contend or assert that a penalty applies to the Defendants, irrespective of whether
                                           72
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 74 of 85




the IRS has assessed any such penalty; or (3) some other meaning). The United States

also objects to this request as vague, ambiguous, overly broad and burdensome in that

it is unbounded in time and scope and requires the United States to ascertain whether

the IRS has ever “asserted” or assessed any 26 U.S.C. § 6695A penalties for any

conduct of any of the EcoVest Defendants irrespective of whether the penalties have

any connection to this lawsuit. The United States further objects to this Request as

seeking information that is not relevant to the resolution of this case.



      Request for Admission No. 113: Admit that the Internal Revenue Service has

not asserted or assessed any penalties described in 26 U.S.C. § 6694 against any of the

EcoVest Defendants.

      OBJECTIONS: The United States objects to this Request as vague as to

Defendants’ intended meaning of “asserted” (e.g., whether that means: (1) some

action other than a formal assessment by the IRS, (2) whether any employees of the

IRS contend or assert that a penalty applies to the Defendants, irrespective of whether

the IRS has assessed any such penalty; or (3) some other meaning). The United States

also objects to this request as vague, ambiguous, overly broad and burdensome in that

it is unbounded in time and scope and requires the United States to ascertain whether

the IRS has ever “asserted” or assessed any 26 U.S.C. § 6694 penalties for any

conduct of any of the EcoVest Defendants irrespective of whether the penalties have

any connection to this lawsuit. The United States further objects to this Request as
                                          73
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 75 of 85




seeking information that is not relevant to the resolution of this case.



      Request for Admission No. 114: Admit that the Internal Revenue Service has

not attempted to Collect any penalties described in 26 U.S.C. § 6700 against any of

the EcoVest Defendants.

      OBJECTIONS: The United States also objects to this request as vague,

ambiguous, overly broad and burdensome in that it is unbounded in time and scope

and requires the United States to ascertain whether the IRS has ever attempted to

collect any 26 U.S.C. § 6700 penalties from any of the EcoVest Defendants

irrespective of whether those penalties have any connection to this lawsuit. The

United States further objects to this Request as seeking information that is not relevant

to the claims and defenses in this case.



      Request for Admission No. 115: Admit that the Internal Revenue Service has

not attempted to Collect any penalties described in 26 U.S.C. § 6695A against any of

the EcoVest Defendants.

      OBJECTIONS: The United States also objects to this request as vague,

ambiguous, overly broad and burdensome in that it is unbounded in time and scope

and requires the United States to ascertain whether the IRS has ever attempted to

collect any 26 U.S.C. § 6695A penalties from any of the EcoVest Defendants

irrespective of whether those penalties have any connection to this lawsuit. The
                                           74
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 76 of 85




United States further objects to this Request as seeking information that is not relevant

to the claims and defenses in this case.



      Request for Admission No. 116: Admit that the Internal Revenue Service has

not attempted to Collect any penalties described in 26 U.S.C. § 6694 against any of

the EcoVest Defendants.

      OBJECTIONS: The United States also objects to this request as vague,

ambiguous, overly broad and burdensome in that it is unbounded in time and scope

and requires the United States to ascertain whether the IRS has ever attempted to

collect any 26 U.S.C. § 6694 penalties from any of the EcoVest Defendants

irrespective of whether those penalties have any connection to this lawsuit. The

United States further objects to this Request as seeking information that is not relevant

to the claims and defenses in this case.



      Request for Admission No. 117: Admit that, if the United States were to

receive disgorgement from the EcoVest Defendants requested in This Case, any

payment for disgorgement that an EcoVest Defendant makes will be deposited into

the United States Treasury General Fund.

      OBJECTIONS: The United States objects to this Request as speculative and

as not relevant to any claim or defense. Which funds or how the United States may

account for any disgorgement judgment awarded by the Court in this action has no
                                        75
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 77 of 85




bearing to resolution of this case.



      Request for Admission No. 118: Admit that the complaint and amended

complaint in This Case do not request relief in the form of disgorgement paid to

Direct and Indirect Partners of any of the partnerships listed in Exhibit A or Exhibit B.

      RESPONSE: Admitted. Paragraph 227 of the Complaint and Paragraph 309 of

the Amended Complaint read:

      The Court should enter an order under 26 U.S.C. § 7402(a) requiring
      Defendants to disgorge to the United States the gross receipts that
      Defendants received for their participation in the conservation easement
      syndication scheme.


      Request for Admission No. 119: Admit that the complaint and amended

complaint in This Case do not request relief in the form of disgorgement paid directly

to the Internal Revenue Service.

      RESPONSE: Admitted. The Complaint and Amended Complaint request that

the Court enter an order requiring Defendants “to disgorge to the United States the

gross receipts that Defendants received for their participation in the conservation

easement syndication scheme,” but does not specify the agency, fund, or account held

by the United States for which payment should be directed.



      Request for Admission No. 120: Admit that the disgorgement sought by the

United States in This Case does not correspond to the amounts of the charitable
                                          76
        Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 78 of 85




contribution deductions reported on the Federal Income Tax Returns for the

partnerships listed in Exhibit A and Exhibit B.

      RESPONSE: Denied.




                                           77
Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 79 of 85
Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 80 of 85
Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 81 of 85
Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 82 of 85
Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 83 of 85
Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 84 of 85
       Case 1:18-cv-05774-AT Document 281-4 Filed 04/28/21 Page 85 of 85



Dated: April 19, 2021                     /s/ Erin R. Hines
                                          ERIN R. HINES
                                          Florida Bar No. 44175
                                          CHARLES P. HURLEY
                                          District of Columbia Bar No. 490793
                                          GREGORY VAN HOEY
                                          Maryland Bar
                                          RICHARD G. ROSE
                                          District of Columbia Bar No. 493454
                                          HARRIS J. PHILLIPS
                                          Massachusetts Bar No. 675603
                                          ERIC M. ABERG
                                          District of Columbia Bar No. 1044111
                                          ANN T. PORTER
                                          New York Bar No. 5412218
                                          LAUREN A. DARWIT
                                          Illinois Bar No: 6323788
                                          Trial Attorneys, Tax Division
                                          U.S. Department of Justice
                                          P.O. Box 7238, Ben Franklin Station
                                          Washington, D.C. 20044
                                          Telephone: (202) 514-2901

                                          DAVID A. HUBBERT
                                          Acting Assistant Attorney General

                                          KURT R. ERSKINE
                                          Acting United States Attorney
                                          NEELI BEN-DAVID
                                          Assistant U.S. Attorney
                                          Georgia Bar No. 049788


                                          Attorneys for Plaintiff United States




                                     84
